Exhibit 10.1

 

Amended Executive Employment Agreement

 

This Amended Executive Employment Agreement (the “Agreement”), dated May 28,
2004, is between CREDENCE SYSTEMS CORPORATION (the “Company”) and DAVID A.
RANHOFF (“Executive”).

 

I. POSITION AND RESPONSIBILITIES

 

A. Position. Executive is employed by the Company to render services to the
Company in the position of President and Chief Operating Officer. Executive
shall perform such duties and responsibilities as are normally related to such
position in accordance with the standards of the industry and any additional
duties now or hereafter assigned to Executive by the Company. Executive shall
abide by the rules, regulations, and practices as adopted or modified from time
to time in the Company’s sole discretion.

 

B. Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company.

 

C. No Conflict. Executive represents and warrants that his execution of this
Agreement, his employment with the Company, and the performance of his proposed
duties under this Agreement shall not violate any obligations he may have to any
other employer, person or entity, including any obligations with respect to
proprietary or confidential information of any other person or entity.

 

II. COMPENSATION AND BENEFITS

 

A. Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive an annual base salary of Three
Hundred and Fifty-Seven Thousand Dollars ($357,000) (“Base Salary”). The Base
Salary shall be paid in accordance with the Company’s regularly established
payroll practice. Executive’s Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company for adjusting salaries
for similarly situated employees and may be adjusted in the sole discretion of
the Company.

 

B. Bonus. Executive shall be eligible for an annual target incentive bonus equal
to Seventy-Five Percent (75%) of his then-current Base Salary (“Target Bonus”),
based on Executive’s achievement of performance objectives determined by the
Company.

 

C. Merger Success Bonus. Executive shall be eligible to receive a one-time
lump-sum bonus of Three Hundred and Twenty Thousand Dollars ($320,000), which
shall be payable in cash or restricted stock at the Company’s election on the
one-year anniversary of the closing date of the Company’s merger with NPTest
Holdings Corporation (“Closing Date”) (the “Merger Success Bonus”). Except as
specifically provided herein, Executive must remain employed with the Company on
the scheduled payment date in order to be entitled to this bonus payment.



--------------------------------------------------------------------------------

D. Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly-situated executives, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.

 

E. Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.

 

III. AT-WILL EMPLOYMENT; TERMINATION BY COMPANY

 

A. At-Will Termination by Company. Executive’s employment with the Company shall
be “at-will” at all times. The Company may terminate Executive’s employment with
the Company at any time, without any advance notice, for any reason or no reason
at all, notwithstanding anything to the contrary contained in or arising from
any statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees. Upon and after such termination, all
obligations of the Company under this Agreement shall cease, except as otherwise
provided herein.

 

B. Separation Benefits. Except in situations where the employment of Executive
is terminated For Cause, By Death or By Disability (as defined in Section IV
below), in the event that the Company terminates Executive’s employment at any
time, Executive will be eligible to receive the following benefits
(collectively, “Separation Benefits”):

 

1. an amount equal to (1) One Hundred Percent (100%) of Executive’s then-current
Base Salary, plus (2) One Hundred Percent (100%) of Executive’s annual Target
Bonus, payable in equal monthly installments over the twelve (12) month period
following the date of such termination (“Salary Continuation Period”);

 

2. the Merger Success Bonus, if Executive’s termination occurs prior to the
one-year anniversary of the Closing Date;

 

3. continued vesting of Executive’s stock options until the earlier of (a) the
end of the Salary Continuation Period or (b) the date Executive begins other
employment, and a period of twelve (12) months thereafter to exercise such
vested options;

 

4. if Executive elects to continue his medical coverage under the Consolidated
Omnibus Reconciliation Act (“COBRA”), the Company shall pay the premiums for
Executive’s COBRA coverage until the earlier of (a) the end of the Salary
Continuation Period or (b) the date Executive becomes covered under another
employer’s health plan; and

 

5. continued payment of the premiums required to maintain Executive’s coverage
under his Company-provided life insurance policy during the Salary Continuation
Period.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if Executive begins other employment during the
Salary Continuation Period, all vesting of Executive’s stock options shall cease
and Executive shall receive an accelerated lump-sum payment of the remaining
payments for the Salary Continuation Period, in lieu of salary continuation.
Executive shall not be eligible to participate in the Company’s deferred
compensation, 401K, or employee stock purchase plans during the Salary
Continuation Period.

 

Executive’s eligibility for the foregoing Separation Benefits is conditioned on
(a) Executive remaining available during the Salary Continuation Period to
consult with the Company regarding matters for which he previously had
responsibility as a Company executive; (b) Executive having first signed a
release agreement in the form attached as Exhibit A, and (c) Executive’s
agreement not to compete with the Company, or its successors or assigns, during
the Salary Continuation Period. If Executive engages in any business activity
competitive with the Company or its successors or assigns during the Salary
Continuation Period, all Separation Benefits immediately shall cease.

 

IV. OTHER TERMINATIONS BY COMPANY

 

A. Termination for Cause. For purposes of this Agreement, “For Cause” shall
mean: (i) Executive commits a crime involving dishonesty, breach of trust, or
physical harm to any person; (ii) Executive willfully engages in conduct that is
in bad faith and materially injurious to the Company, including but not limited
to, misappropriation of trade secrets, fraud or embezzlement; (iii) Executive
commits a material breach of this Agreement, which breach is not cured within
twenty days after written notice to Executive from the Company; (iv) Executive
willfully refuses to implement or follow a lawful policy or directive of the
Company, which breach is not cured within twenty days after written notice to
Executive from the Company; or (v) Executive engages in misfeasance or
malfeasance demonstrated by a pattern of failure to perform job duties
diligently and professionally. The Company may terminate Executive’s employment
For Cause at any time, without any advance notice. The Company shall pay to
Executive all compensation to which Executive is entitled up through the date of
termination, subject to any other rights or remedies of the Company under law;
and thereafter all obligations of the Company under this Agreement shall cease.

 

B. By Death. Executive’s employment shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, any compensation then due and owing. Thereafter all obligations
of the Company under this Agreement shall cease. Nothing in this Section shall
affect any entitlement of Executive’s heirs or devisees to the benefits of any
life insurance plan or other applicable benefits.

 

C. By Disability. If Executive becomes eligible for the Company’s long term
disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
consecutive days or more than one hundred and twenty days in any twelve-month
period, then, to the extent permitted by law, the Company may terminate
Executive’s employment. The Company shall pay to Executive all compensation to
which Executive is entitled up through the date of termination, and thereafter
all obligations of the Company under this Agreement shall cease. Nothing in this
Section shall affect Executive’s rights under any disability plan in which
Executive is a participant.

 

3



--------------------------------------------------------------------------------

V. CHANGE OF CONTROL

 

A. “Change of Control.” For purposes of this Agreement, “Change of Control”
shall mean a change in ownership or control of the Company effected through a
merger, consolidation or acquisition by any person or related group of persons
(other than an acquisition by the Company or by a Company-sponsored employee
benefit plan or by a person or persons that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934) of securities possessing more than fifty percent of the total combined
voting power of the outstanding securities of the Company.

 

B. Termination Following a Change of Control. If the Company terminates
Executive’s employment in the absence of Cause, Death, or Disability, and within
twelve (12) months following a Change of Control, Executive will be eligible to
receive the Separation Benefits provided in Section III(B) above, subject to the
conditions set forth therein. However, in lieu of the continued stock option
vesting provided under Section III(B)(3), Executive would receive full
accelerated vesting, effective as of the date of such termination, of any
unvested stock option shares, and twelve (12) months following the end of the
Salary Continuation Period to exercise such options.

 

VI. TERMINATION BY EXECUTIVE

 

A. At-Will Termination By Executive. Executive may terminate his employment with
the Company at any time for any reason or no reason at all, upon four (4) weeks’
advance written notice. During such notice period Executive shall continue to
diligently perform all of Executive’s duties hereunder. The Company shall have
the option, in its sole discretion, to make Executive’s termination effective at
any time prior to the end of such notice period as long as the Company pays
Executive all compensation to which Executive is entitled up through the last
day of the four (4) week notice period. Thereafter all obligations of the
Company shall cease.

 

B. Termination for Good Reason After Change of Control. Executive’s termination
shall be for “Good Reason” if Executive provides written notice to the Company
of the Good Reason within six (6) months of the event constituting Good Reason
and provides the Company with a period of twenty (20) days to cure the Good
Reason and the Company fails to cure the Good Reason within that period. For
purposes of this Agreement, “Good Reason” shall mean any of the following events
if (i) the event is effected by the Company without the consent of Executive,
and (ii) such event occurs after a Change in Control: (A) a change in
Executive’s position with Employer which materially reduces Executive’s level of
responsibility; (B) a material reduction in Executive’s Base Salary, except for
reductions that are comparable to reductions generally applicable to similarly
situated executives of the Company; or (C) a relocation of Executive’s principal
place of employment by more than fifty miles. In such event Executive may
terminate his employment for Good Reason, in which case Executive will be
eligible to receive the Separation Benefits provided in Section III(B) above,
subject to the conditions set forth therein.

 

4



--------------------------------------------------------------------------------

C. Voluntary Termination. In the event that Graham Siddall resigns as the
Company’s Chief Executive Officer on or before November 1, 2005, Executive may
elect to submit written notice of his resignation within ninety (90) days after
the Company’s Board of Directors appoints a new Chief Executive Officer other
than Executive. Executive’s resignation shall be effective sixty (60) days after
such notice is provided. In the event of a resignation in accordance with this
Section, Executive will be eligible to receive the Separation Benefits provided
in Section III(B) above following the effective date of his resignation, subject
to the conditions set forth therein.

 

VII. TERMINATION OBLIGATIONS

 

A. Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

 

B. Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company.

 

VIII. INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY
INFORMATION

 

A. Proprietary Information Agreement. Executive acknowledges that he has signed
and remains bound by the terms of the Company’s Proprietary Information and
Inventions Agreement, which is attached as Exhibit B (“Proprietary Information
Agreement”).

 

B. Non-Solicitation. Executive acknowledges that because of Executive’s position
in the Company, Executive will have access to material intellectual property and
confidential information. During the term of Executive’s employment and for one
year thereafter, in addition to Executive’s other obligations hereunder or under
the Proprietary Information Agreement, Executive shall not, for Executive or any
third party, directly or indirectly (a) divert or attempt to divert from the
Company any business of any kind, including without limitation the solicitation
of or interference with any of its customers, clients, members, business
partners or suppliers, or (b) solicit or otherwise induce any person employed by
the Company to terminate his employment.

 

5



--------------------------------------------------------------------------------

C. Non-Disclosure of Third Party Information. Executive represents and warrants
and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.

 

IX. ARBITRATION

 

Executive agrees to sign and be bound by the terms of the Company’s Arbitration
Agreement, which is attached as Exhibit C.

 

X. AMENDMENTS; WAIVERS; REMEDIES

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.

 

XI. ASSIGNMENT; BINDING EFFECT

 

A. Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company; and nothing in this Agreement
shall prevent the consolidation, merger or sale of the Company or a sale of any
or all or substantially all of its assets.

 

B. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

 

XII. NOTICES

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive’s address. Notice of
change of address shall be effective only when done in accordance with this
paragraph.

 

6



--------------------------------------------------------------------------------

Company’s Notice Address:

 

Credence Systems Corporation

1421 California Circle

Milpitas, CA 95035

 

Executive’s Notice Address:

 

106 Fairdale Way

Alamo, California 94507

 

XIII. SEVERABILITY

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

XIV. TAXES

 

All amounts paid under this Agreement (including without limitation Base Salary,
Bonus, or Separation Benefits) shall be paid less all applicable state and
federal tax withholdings and any other withholdings required by any applicable
jurisdiction.

 

XV. GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

XVI. INTERPRETATION

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

7



--------------------------------------------------------------------------------

XVII. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Executive agrees that any and all of Executive’s obligations under this
agreement, including but not limited to Exhibits B and C, shall survive the
termination of employment and the termination of this Agreement.

 

XVIII. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

XIX. AUTHORITY

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

XX. ENTIRE AGREEMENT

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Executive Proprietary
Information and Inventions Agreement attached as Exhibit B, the Arbitration
Agreement attached as Exhibit C, and the Stock Plan and Stock Option Agreement
of the Company). To the extent that the practices, policies or procedures of the
Company, now or in the future, apply to Executive and are inconsistent with the
terms of this Agreement, the provisions of this Agreement shall control. Any
subsequent change in Executive’s duties, position, or compensation will not
affect the validity or scope of this Agreement.

 

XXI. EXECUTIVE ACKNOWLEDGEMENT

 

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

CREDENCE SYSTEMS CORPORATION    DAVID A. RANHOFF

/s/ Graham J. Siddall

--------------------------------------------------------------------------------

  

/s/ David A. Ranhoff

--------------------------------------------------------------------------------

Signature

  

Signature

Chairman and Chief Executive Officer

--------------------------------------------------------------------------------

    

Title

    

September 9, 2004

--------------------------------------------------------------------------------

  

September 9, 2004

--------------------------------------------------------------------------------

Date

  

Date

 

9